Citation Nr: 0203715	
Decision Date: 04/24/02    Archive Date: 05/02/02

DOCKET NO.  94-46 945	)	DATE
	)
	)
                    
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), to include whether new and material has been 
presented to reopen the claim.


REPRESENTATION

Appellant represented by:	Helen L. Cornell, Attorney at 
Law


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1994 rating decision by the Nashville, 
Tennessee Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO held that new and 
material evidence had not been submitted to reopen a previous 
final decision which service connection for PTSD.  In a 
Supplemental Statement of the Case (SSOC) dated March 2001, 
the RO adjudicated the claim on the merits.


FINDINGS OF FACT

1.  A December 1984 Board decision denied a claim for service 
connection for PTSD on the basis that "[t]he veteran does 
not meet the diagnostic criteria for posttraumatic stress 
disorder."

2.  Additional evidence submitted since the Board's December 
1984 decision is new and material as it includes a medical 
diagnosis of PTSD.

3.  The veteran was not involved in combat during his tour of 
duty in the Republic of Vietnam, and has not provided 
credible supporting evidence of his claimed combat and non-
combat stressors.

4.  The veteran's PTSD does not result from exposure to 
combat and/or non-combat stressors during service.



CONCLUSIONS OF LAW

1.  The Board's December 1984 decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7104(b) (West 
1991 & Supp. 1995); 38 C.F.R. § 20.1100(a) (2001).

2.  The evidence added to the record subsequent to the 
Board's December 1984 decision is new and material; the claim 
is reopened.  38 U.S.C.A. §§ 1110, 5108 (West 1991); 
38 C.F.R. §§ 3.156(a), 3.304(f), 4.125(a) (2001).

3.  PTSD was not incurred as a result of active service.  
38 U.S.C.A. §§ 1110, 1154(b) (West 1991); 38 U.S.C.A. 
§ 5107(b) (West Supp. 2001); 38 C.F.R. § 3.304(f) (2001); 
VAOPGCPREC 12-99 (Oct. 18, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and provide notice

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000.  In pertinent part, 
this law redefines VA's notice and duty to assist 
requirements.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001).  The RO has enacted regulations to 
implement the provisions of the VCAA.  66 Fed. Reg. 45620-
45632 (Aug. 29, 2001).  These changes in law are potentially 
applicable to the claim on appeal.  See  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA.  
By virtue of a Statement of the Case (SOC) and multiple 
Supplemental Statements of the Case (SSOC), the RO has 
advised the veteran (and his representative) of the Reasons 
and Bases in denying his claim.  As addressed below, the 
dispositive issue in this case concerns whether the veteran 
was exposed to combat and non-combat stressors during his 
period of service in the Republic of Vietnam.  On this issue, 
the veteran has presented detailed descriptions regarding the 
time, place and circumstances of his claimed in-service 
stressors.  The record includes extensive documentation from 
the National Archives and Records Administration (NARA) and 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) for the time periods in question.  The veteran 
and/or his representative have not identified any further 
evidence or information which may be pertinent to the claim 
on appeal.  Based upon the above, the Board finds that the 
case has been fully developed, proper notice has been issued, 
and that there are no outstanding requests for any further 
relevant and probative information.  As such, the Board finds 
that no reasonable possibility exists that any further 
assistance would aid in substantiating the veteran's claim.

II.  New and material evidence

The veteran contends that he is entitled to service 
connection for PTSD.  In a June 1994 rating decision, the RO 
denied the claim on the basis that new and material evidence 
had not been submitted to reopen a previous final decision.  
In the March 2001 SSOC, the RO listed the issue as service 
connection for PTSD, and addressed the claim on the merits.  
The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Rowell v. Principi, 4 Vet. App. 9, 15 
(1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 
F.3d 1380 (Fed. Cir. 1996).

In December 1984, the Board denied a claim for service 
connection for PTSD.  That decision is final.  38 U.S.C.A. 
§ 7104(b) (West 1991 & Supp. 1995); 38 C.F.R. § 20.1100(a) 
(2001).  In light of the previous final denial, the Board 
must initially review this case under the new and material 
standard.  Barnett, 83 F.3d 1380 (Fed. Cir. 1996).

Evidence is new when it is not merely cumulative or redundant 
of other evidence previously of record.  Material evidence is 
evidence which bears directly and substantially upon the 
specific issue at hand, and which by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2001); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Evidence is presumed 
credible for the purposes of reopening unless it is 
inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 
220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The evidence relied upon in reopening the claim must be both 
new and material.  Smith v. West, 12 Vet. App. 312 (1999).

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime military service.  38 U.S.C.A. 
§ 1110 (West 1991).  Service connection for PTSD requires 
medical evidence of a PTSD diagnosis which conforms to the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., 1994) (DSM-IV), see 38 C.F.R. § 4.125(a) (2001), a 
medical link between current symptoms and in-service 
stressor(s) and credible supporting evidence that the claimed 
in-service stressor(s) occurred.  38 C.F.R. § 3.304(f) 
(2001).

In 1984, the Board denied the claim for service connection 
for PTSD on the basis that "[t]he veteran does not meet the 
diagnostic criteria for posttraumatic stress disorder."  The 
additional evidence of record since the previous final denial 
includes a diagnosis of PTSD rendered by Charles B. Smith, 
M.D., in April 1994, James R. McFerrin, M.D., P.C., in May 
1998 and by VA PTSD examination dated August 1998.  These 
diagnoses conform to the DSM-IV criteria.  38 C.F.R. 
§ 4.125(a) (2001).  The Board, therefore, agrees with the RO 
that this newly submitted evidence is both new and material 
as it includes a medical diagnosis of PTSD which had not been 
previously established.  Accordingly, the Board finds that 
the additional evidence is sufficient to reopen the claim for 
service connection for PTSD.


III.  Service connection

As stated above, the veteran has been diagnosed with PTSD by 
three different examiners, to include VA PTSD examination 
dated in August 1998.  There is no dispute that his PTSD 
diagnosis conforms to the DSM-IV criteria.  For purposes of 
this decision, the Board will assume that the stressors found 
productive of PTSD are the claimed stressors of record.  
Thus, the threshold question on appeal is whether the veteran 
has provided credible supporting evidence that his claimed 
in-service stressors occurred.

The veteran contends that his PTSD results from combat and 
non-combat stressors during service.  According to statements 
of record, his stressors occurred while serving with the 4th 
Infantry Division of the 4th Supply and Transportation (S&T) 
Battalion (Bn) during the time period from September 1968 to 
February 1969.  His headquarters was located at Camp Enari, 
Plieku, Vietnam.  He states that he participated in patrol 
sweeps on six occasions in the months of October, November 
and December 1968 as well as January, February and March 
1969.  He recalls operating in an area known as Tea 
Plantation.  He alleges engaging in firefights with enemy 
forces, and coming under attack with rocket and mortar fire.  
In signed statements of record, he has provided the following 
details of his claimed stressors:

1) on October 24, 1968, his unnamed "friends" 
were killed in a nearby bunker during a rocket 
and mortar attack;
2) in October 1968, he claims to have self-
treated shrapnel injuries to the right mid-back 
and shoulder stemming from a rocket and mortar 
attack on a nearby bunker;
3) in November 1968, he came under enemy fire 
during a patrol sweep and witnessed the deaths 
of enemy forces;
4) in December "1969," he came under attack 
during a patrol sweep and witnessed a fellow 
soldier kill another fellow soldier as a panic 
response;
5) on January 12, 1969, he witnessed a fellow 
soldier kill a small child with an M-16 rifle; 
and 
6) on an unknown date, he witnessed "SPC/4 
[redacted]" accidentally shoot dead fellow 
soldier "[redacted]" while inspecting a rifle.

Statements signed by the veteran's brothers generally allege 
that, while the veteran served on a permanent patrol team 
during the TET Offensive, he witnessed the atrocities of war, 
to include dead and wounded individuals.  According to 
statements received in July 1994, the veteran's brothers 
reported the following stressors on behalf of the veteran:

1) the veteran served on a permanent patrol 
team while serving in the Republic of Vietnam 
from August 1968 to August 1969;
2) in November 1968, the veteran engaged in 
combat with the enemy during a patrol sweep in 
"Docto, Vietnam" and witnessed the deaths of 
enemy forces;
3) in January 1969, the veteran's fellow 
soldiers were killed in a nearby bunker during 
a rocket and mortar attack;
4) in March 1969, the veteran was involved in 
an operation at Tea Plantation where he 
witnessed the deaths of enemy forces as well as 
the death of an American soldier by friendly 
fire from a helicopter gunship.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has made it clear that, where a claimed 
stressor is alleged to have occurred during combat, VA must 
make a specific finding as to whether or not the claimant was 
involved in combat.  Gaines v. West, 11 Vet. App. 353, 359 
(1998).  Service records or "other supportive evidence" may 
establish combat status.  See West v. Brown, 7 Vet. App. 70, 
76 (1994).  VA is not required to accept a claimant's 
assertions that he/she was engaged in combat but, in arriving 
at its findings of fact, the credibility of the testimony and 
statements of record must be addressed.  Cohen, 10 Vet. App. 
at 145-46.

During the pendency of this appeal, VA has made substantive 
revisions to 38 C.F.R. § 3.304(f), which is the regulatory 
provision governing the type(s) of evidence required to 
establish service connection for PTSD.  See 64 Fed. Reg. 
32807-32808 (June 18, 1999).  In pertinent part, this 
provision holds that a claimant's testimony alone may 
establish the occurrence of the claimed in-service stressor 
if consistent with the circumstances, conditions, or 
hardships of his/her service.  However, this provision is 
only applicable once a claimant has established that he/she 
engaged in combat with the enemy.  The previous version of 
38 C.F.R. § 3.304(f) was less favorable to a claimant as it 
required verification by service department evidence or an 
award such as the Purple Heart, Combat Infantryman Badge or 
similar combat citation.  38 C.F.R. § 3.304(f) (1998).

VA's General Counsel has held that "the ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination as to whether evidence establishes that a 
veteran engaged in combat with the enemy must be resolved on 
a case-by-case basis with evaluation of all pertinent 
evidence and assessment of the credibility, probative value, 
and relative weight of the evidence.  VAOPGCPREC 12-99 (Oct. 
18, 1999).

"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources, to include 
lay testimony.  Gaines, 11 Vet. App. at 353; Moreau v. Brown, 
9 Vet. App. 389 (1996).  However, the Court has held that the 
regulatory requirement for "credible supporting evidence" 
means that a claimant's testimony, or the medical opinion 
based upon post-service examination, alone cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 
Moreau, 9 Vet. App. at 396-96.  Examples of "other 
supportive evidence" includes, but is not limited to, 
incidents of a plane crash, ship sinking, explosion, rape or 
assault, or duty in a burn ward or graves registration unit.  
See Veterans Benefits Administration (VBA) Adjudication 
Procedure Manual M21-1 (M21-1), Part VI (1998).

The veteran's service personnel records reveal that he 
arrived in the Republic of Vietnam on September 5, 1968.  He 
was assigned as a supply clerk with "CO A 4th S&T Bn 4th Inf 
Div."  On May 7, 1969, his military occupational specialty 
(MOS) was changed to stock checker.  He departed from Vietnam 
on August 14, 1969.  He was awarded the Vietnam Service Medal 
(VSM), the Vietnam Campaign Medal (VCM) and National Defense 
Service Medal (NDSM) for this period of service.  His service 
medical records are negative for reported history of combat 
exposure or shrapnel wound injury.  On November 11, 1968, he 
injured his left shoulder with multiple, superficial 
abrasions to his head as a result of a fight which occurred 
while he was drinking.  An x-ray examination taken at that 
time was interpreted as negative.  He denied psychiatric 
complaint on his January 1970 separation examination, and was 
given a "NORMAL" clinical evaluation of his psychiatric 
status at that time.

In pertinent part, the record next discloses the veteran's 
inpatient hospitalization at Parthenon Pavilion in September 
1979.  He was admitted due to symptoms of depression with 
thoughts of suicide.  He stated that his depression began in 
March 1979 after discovering that his wife was seeing another 
man and desired a divorce.  He also reported feeling highly 
pressured in his job, and resorting to excessive drinking to 
"forget everything."  His past medical history made no 
mention of combat stressors or shrapnel wound injury.  He was 
given a diagnosis of manic depressive illness, depressed 
type.  A September 1979 letter from his treating physician, 
Robert Jamieson, M.D., reflected a diagnosis of "reactive 
depression."  A subsequent reserve examination again reveals 
the veteran's report of treatment for acute depression while 
going through a divorce. 

A September 1982 VA clinical record from the Mental Health 
Clinic (MHC) reflects that the veteran was inquiring as to 
whether or not he had PTSD.  He reported service in Vietnam 
from August 1968 to August 1969 in a supply unit.  The 
examiner noted as follows:

"at first states he was not in combat then 
saying he was.  Was unclear as to actual 
combat."  

The veteran filed a claim for service connection for an 
"N.P. Condition" by means of an Application for 
Compensation and Pension received in November 1982. 

In a VA Form 21-4138 filing received in December 1982, the 
veteran indicated that he was first treated for a "job 
related" nervous disorder in 1979.  A December 1982 VA 
clinical record reflects his report of having an alcohol 
problem after "the war."  Following an RO denial of service 
connection for major depressive episode in January 1983, the 
veteran filed a notice of disagreement by alleging that 
"after the Vietnam War I have always had this illness."  He 
first reported his in-service exposure to "life threatening 
situations" by means of a VA Form 21-4138 filing received in 
May 1983.  At that time, he generally alleged involvement in 
firefights while serving on mission sweeps as well as 
exposure to rocket and mortar attacks.  

In a VA Form 21-4138 filing received in June 1985, the 
veteran first reported that he served on 6 separate patrol 
sweep missions from October 1968 to March 1969 in the area of 
Tea Plantation outside Plieku, Vietnam.  He recalled self-
treating a shrapnel wound injury in his back stemming from a 
mortar attack on a nearby bunker.  He also stated that he 
deserved a Purple Heart.  In an undated Agent Orange 
questionnaire, the veteran reported herbicide exposures in 
May, September and December 1969 while serving at Camp Enari.  

Hospital records from Baptist Hospital, dated in May 1990, 
reveal the veteran's report of heavy drinking which began in 
Vietnam.  He also reported a past history of "back surgery 
for shrapnel, shoulder surgery for removal of shrapnel."  
His diagnoses included alcoholism and questionable marked 
chronic anxiety.  Of note, there were also diagnoses of 
"LIVER CANCER AND SOFT TISSUE SARCOMA" typed into the 
examination report with a different font and case letter 
style.  

In an April 1991 letter, Charles B. Smith, M.D., indicated 
his opinion that the veteran was permanently and totally 
disabled due to a diagnosis of schizoaffective disorder.  A 
May 1991 VA Agent Orange examination includes the veteran's 
report of participating in patrol sweeps in the Central 
Highlands of Plieku and "Doc-Toc."  

On VA examination in May 1992, the veteran denied a history 
of muscular injury and scars.  In reviewing the veteran's 
contention that he manifested liver cancer, the examiner 
stated as follows:

There is absolutely no evidence of liver 
cancer or hematoma at this time.  One medical 
record in the past states this but it is 
quite possible that this record is a forgery 
or at least does not represent the correct 
patient.  I have recommended admission for 
the patient in order to sort out this problem 
and he is resistant to my suggestion.

An April 1994 letter from Dr. Smith, which noted the 
veteran's report of Vietnam flashbacks and anxiety caused by 
the effects of the Vietnam War, indicated a diagnosis of 
severe, delayed onset PTSD.  

In letters received in July 1994, the veteran's brothers 
reiterated the veteran's history of Vietnam service from 
August 1968 to August 1969.  They stated he served on a 
permanent patrol team.  In November 1968, he engaged in 
combat with the enemy during a patrol sweep in "Docto, 
Vietnam" and witnessed the deaths of enemy forces.  In 
January 1969, he witnessed fellow soldiers being killed in a 
nearby bunker during a rocket and mortar attack.  In March 
1969, he was involved in an operation at Tea Plantation where 
he witnessed the deaths of enemy forces as well as the death 
of an American soldier by friendly fire from a helicopter 
gunship

A May 1998 letter from James R. McFerrin, M.D., P.C., while 
noting that the veteran could recall an incident of seeing a 
little girl killed in a mountain village as if the incident 
occurred the previous day, indicated a diagnosis of PTSD.  
This diagnosis was confirmed by VA PTSD examination in August 
1998. 

In August 1999, the veteran submitted unit archive records 
for the 4th Infantry Division, Headquarters covering the time 
period from August 1968 to April 1969.  The 4th S & T Bn's 
primary mission was to provide supplies, services and 
transportation, but also had a "a secondary mission to 
provide security for the Division Base Camp and Base Camp 
TAOR by providing patrols and manning and maintaining Sub-
sector III of Sector Black of the bunker line."  The 
documents reflect that there were no Company A personnel 
killed in action (KIA), wounded in action (WIA), or missing 
in action (MIA) for the months of August and September 1968.  
There was 1 KIA and 14 WIA in October 1968.  5 personnel were 
WIA in December 1968.  There were no WIA in January 1969 nor 
casualties in February and March 1969.  From November 19-30, 
1968, Company A rotated to DAK TO to KONTUM and back to 
battalion control.  On December 10, 1968, Company A, acting 
as a stay behind force, intercepted elements of North 
Vietnamese Army (NVA) battery (122 Rocket) which resulted in 
9 NVA KIA and 1 U.S. KIA. 

A Lessons Learned Report for the period ending January 1969 
recommended reinforcement of above-ground bunkers to protect 
against B-40 rockets which had produced multiple casualties 
in and around the bunkers.  In January 1969, the 1st 
Battalion, 22nd Infantry, as part of the 2nd Brigade 4th 
Infantry, operated in the Dakte area on short-range 
reconnaissance patrols.  On 5 February 1969, the battalion 
participated in one Clean Sweep Operation which lasted one 
day in duration and resulted in negative findings.  In April 
1969, Company A operated in Landing Zone (LZ) Trout in 
security, recon patrol and road clearing operations.  
Otherwise, the documents reflect that Companies B, C, D and 
Recon Platoon contacted enemy forces while performing short-
range patrols.

The record next reflects a citation from the Department of 
the Army, which awarded the Civil Action Honor Medal for the 
4th Infantry Division and its assigned and attached units, 
the 1st Battalion, 22nd Infantry, for its outstanding service 
from October 1966 to October 1969.  This award recognized the 
provision of military assistance to the Armed Forces of the 
Republic of Vietnam as well as civil action projects to the 
people of the Plieku, Kontum and Binh Dinh provinces.

In May 2000, the RO received research conducted by USASCRUR 
which included review of the following documents:

1) Operational Reports - Lessons Learned (OR-
LL's) submitted by the 4th Infantry Division 
(4th Inf Div), the higher headquarters of the 
4th S&T Bn, for the period August 1968 to 
January 1969 (which reveal units, locations 
and significant combat situations encountered 
during the stated period);
2) Daily Staff Journals (DJ's) submitted by 
the 4th S & T Bn and the 4th Infantry Division 
for October 22-26, 1968;
3) casualty reports; and
4) a casualty database.

The DJ's reported that Bunkers 28 and 29 received four rounds 
of small arms fire from in front of the bunker late in the 
night on October 22, 1968.  No casualties were reported.  The 
DJ's also refer to reconnaissance patrols with contact with 
enemy forces.  Casualty reports noted that a Sergeant [redacted] 
[redacted] died on March 30, 1969 while on a reconnaissance in 
force mission when they engaged hostile forces in a 
firefight.  USASCRUR was unable to document the death of 
"[redacted]/[redacted]" being accidentally shot by a person 
named "[redacted]."  USASCRUR also noted that the veteran was 
not listed in the casualty database as WIA.

In a letter received in August 2000, the veteran's brother 
stated that the veteran had noted in his stressor letter that 
he was on patrol with Sgt. [redacted] and saw him killed in 
action.

A June 1999 letter from NARA referred to the daily journals 
of the 4th S & T Battalion which noted that the S&T Bn had 
performed sweeps, maintained a "Gold Patrol," and received 
enemy rounds during a time period after the veteran's tour of 
duty.  An April 2001 letter noted the veteran's claim that he 
performed in a patrol 

unit codenamed "Gold Patrol."  NARA provided documentation 
that, from the time period of June 1967 to September 30, 
1968, the 4th S&T organized patrol units as well as a 
battalion Reaction Force.  NARA noted that personnel 
belonging to the Reaction Force were "exempt from duties 
that would take them away from the battalion area."  The 
supporting documents reveal a total of 180 reconnaissance 
missions during this time period.  

The Board initially finds that the evidence of record 
supports a finding that, during the veteran's tour of duty, 
personnel from the 4th S&T Bn did participate in organized 
patrol units.  There was also a standing Reaction Force.  
This finding is based upon the June 1999 letter from NARA 
which show that such forces were in existence as of September 
30, 1968 as well as the mission statement of the 4th S&T Bn 
for the period of August 1968 to April 1969.  The issue that 
needs to be decided is whether or not the veteran himself was 
assigned to such a unit and, if so, whether he has provided 
credible supporting evidence verifying his claimed stressors.  

The veteran's alleged stressors primarily occurred during his 
claimed assignment with a permanent patrol team of the 4th 
S&T Battalion which he otherwise describes as codenamed the 
"Gold Patrol."  His military records, however, list his MOS 
as both a supply clerk and stock checker during his entire 
tour of duty in Vietnam.  His military citations and awards 
do not indicate or suggest that he was involved in actual 
combat.  Furthermore, the research of official military 
records by both USASCRUR and NARA do not identify the veteran 
as having served in this claimed capacity.  The official 
military records and service medical records also do not 
confirm that the veteran was WIA as claimed.  Thus, the 
factual determination as to whether the veteran was assigned 
to a permanent patrol team or otherwise performed patrol 
sweeps rises and falls upon the credibility of the veteran's 
assertions.

Upon review of the entire evidentiary record, the Board finds 
that there is no credibility to the veteran's assertions that 
he was exposed to his claimed combat and 

non-combat stressors.  In this respect, the record reflects 
numerous statements of record which are riddled with 
inconsistencies.  For instance, a VA examiner in September 
1982 reflected on the veteran's report of combat exposure as 
follows:

"at first states he was not in combat then 
saying he was.  Was unclear as to actual 
combat."  

In a June 1985 statement to the RO, the veteran claimed self-
treatment for a mortar wound to the right back in service 
while, in a May 1990 statement to a private examiner, he 
claimed to have undergone "surgery" to the back and 
shoulder for removal of shrapnel.  There is no medical 
documentation, whether in-service or post service, which 
remotely supports the fact that the veteran incurred shrapnel 
wound injuries in service and/or that he underwent surgical 
removal of shrapnel.

The Board next notes that the veteran's assertion that his 
"unnamed" friends were killed in a bunker during a mortar 
and rocket attack on October 24, 1968 is contradicted by DJ 
reports of the 4th S&T Bn which only show a "small arms 
fire" exchange with no casualties on that date.  There is 
also no confirmation of such an event for a 2-day period 
before and after the 24th of October.  Furthermore, as noted 
by the RO and a VA examiner in May 1992, a May 1990 hospital 
report from Baptist Hospital, submitted directly by the 
veteran in support of a claim for service connection for 
liver cancer and soft tissue carcinoma, has raised the issue 
as to whether the document was altered to reflect actual 
diagnoses of liver cancer and soft tissue carcinoma.  A close 
review of the examination report reveals that said diagnoses 
were typed into the examination report with a different font 
and case letter style.  Furthermore, the examination report 
contains no references to physical findings, laboratory tests 
and/or laboratory findings which could support these 
diagnoses.  Significantly, the veteran himself refused 
further VA examination to confirm the diagnoses, and never 
followed up on his service connection claims after the issue 
of possible forgery was raised.

The Board finally notes that the veteran's signed statements 
of record, when compared to his statements reported through 
his brothers, are also inconsistent.  The veteran alleges 
that his friends were wounded in a bunker attack in October 
1968 while his brothers report the incident as occurring in 
January 1969.  His brothers state that the veteran witnessed 
deaths of enemy forces and an American soldier during a 
patrol mission in March 1969, but the veteran has never 
provided specifics of this event in any of his statements of 
record.  Upon receipt of the research conducted by USASCRUR, 
one of the brothers alleged that the veteran had, in fact, 
reported by written statement that he was present at the 
death of Sgt. [redacted] in March 1969, but the veteran has never 
submitted such a statement.  Thus, the Board finds that the 
veteran and his brothers are unreliable historians. 

Based upon the above, the Board finds that the veteran has 
not provided credible supporting evidence that he 
participated in patrol sweeps during his tour of duty in 
Vietnam.  As such, his claimed stressors which allegedly 
occurred during patrol missions in November 1968, December 
"1969," January 1969 and/or March 1969 cannot be accepted 
as verified.  The Board also finds that the veteran's claim 
of being subject to rocket and mortar attacks in October 1968 
and January 1969 has not been verified by credible supporting 
evidence.  In so holding, the Board specifically finds that 
the preponderance of the evidence weighs against a finding 
that the veteran ever engaged in combat with the enemy so as 
to allow the application of the provisions of 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. §3.304(f).  The Board further finds 
that the veteran's claimed non-combat stressors, which 
include witnessing a village girl killed by an American 
soldier as well as witnessing "[redacted]" killing 
"[redacted]," have not been verified by credible supporting 
evidence.

In summary, the Board finds that the veteran was not involved 
in combat during his tour of duty in the Republic of Vietnam, 
and has not provided credible supporting evidence of his 
claimed combat and non-combat stressors.  The Board, 
therefore, finds that the veteran's PTSD does not result from 
exposure to combat and/or non-combat stressors during 
service.  There is no doubt to be resolved in his favor.  
38 U.S.C.A. § 5107(b) (West Supp. 2001).


ORDER

Service connection for PTSD is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

